                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:18-cv-238-GCM

 AMRSTRONG TRANSPORT GROUP,
 INC.,

                   Plaintiff,

 v.
                                                         ORDER
 BAXTER BAILEY & ASSOCIATES,
 INC., et al,

                   Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Tamara B. Goorevitz, filed May 1, 2019 (Doc. No. 12).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Ms. Goorevitz is admitted to appear before this

court pro hac vice on behalf of Plaintiff, Armstrong Transport Group, Inc..

       IT IS SO ORDERED.


                                         Signed: May 3, 2019
